Exhibit SONICWALL, INC. MATTHEW MEDEIROS EMPLOYMENT AGREEMENT As Amended and Restated on the Effective Date This Agreement is entered into as of the last date signed below (the “Effective Date”) by and between SonicWALL, Inc. (the “Company”) and Matthew Medeiros (“Executive”) and amends and restates in its entirety that certain Employment Agreement dated as of March 14, 2003 by and between the Company and Executive, as amended July 29, 2004 (the “Prior Employment Agreement”). RECITALS A.This Agreement is intended to strongly encourage Executive to remain with the Company. B.The Company’s Board of Directors (the “Board”) believes that it is in the best interests of the Company and its stockholders to continue to provide Executive with an incentive to continue his employment and to motivate Executive to maximize the value of the Company for the benefit of its stockholders. C.The Company and Executive wish to restate the terms of Executive’s employment and replace in its entirety the Prior Employment Agreement, in order to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and any final regulations and official guidance promulgated thereunder (“Section 409A”), as set forth below. AGREEMENT 1.Duties and Scope of Employment. (a)Positions; Employment Commencement Date.Executive commenced employment under this Agreement upon March 14, 2003 (the “Employment Commencement Date”).Executive shall continue to serve hereunder as President and Chief Executive Officer, reporting to the Board.On the Employment Commencement Date, Executive was appointed as a member of the Board.The period of Executive’s employment hereunder is referred to herein as the “Employment Term.” (b)Obligations.During the Employment Term, Executive shall continue to devote his full business efforts and time to the Company.Subject to the prior formal approval of the Board or its Compensation Committee, which shall not unreasonably be withheld, Executive may join the Boards of Directors of two (2) non-competitive companies.Upon joining such non-competitive boards, Executive shall continue to devote the time and energy necessary to carry out his duties as described herein. (c)Duties.Executive shall have the customary duties of a President and Chief Executive Officer and such duties as are specified in the By-Laws of the Company. 2.At-Will Employment.Executive and the Company understand and acknowledge that Executive’s employment with the Company constitutes “at-will” employment.Subject to the Company’s obligation to provide severance benefits as specified herein, Executive and the Company acknowledge that this employment relationship may be terminated at any time, with or without good cause or notice or for any or no cause, at the option of either the Company or Executive. 3.Compensation. (a)Base Salary.While employed by the Company, the Company shall pay Executive as compensation for his services a base salary at the annualized rate of Four Hundred and Fifty Thousand Dollars ($450,000) (the “Base Salary”).Such salary shall be paid periodically in accordance with normal Company payroll practices and subject to the usual, required withholding.Executive’s Base Salary shall be reviewed at least annually by the Compensation Committee of the Board for possible adjustments in light of Executive’s performance and competitive data.Such adjustment shall not reduce Executive’s then-current Base Salary unless part of a Company-wide pro rata reduction and in which the Base Salary of all other executive officers of the Company are reduced pro rata unless the Executive provides his prior consent. Page 1 of 8 (b)Bonuses.During the Employment Term, the Company’s annual incentive bonus plan shall provide Executive with an on-target bonus opportunity equal to 100% of his Base Salary, with a maximum payout of 200% of Base Salary.During the Employment Term, Executive and the other officers, senior management and key employees, shall be eligible to participate in bonus plans based on milestones to be established by the Board or its Compensation Committee in consultation with Executive on or before the end of the first quarter of each year.The bonus plans specified in this paragraph shall be referred to herein as the “Annual Bonus Plan.” (c)Stock Option.Executive has received a Stock Option grant of Two Million Four Hundred Thousand (2,400,000) shares of Company shares (the “Stock Option”), pursuant to the Company’s 1998 Stock Option Plan (the “1998 Option Plan”) and form of Agreement thereunder, modified as specified herein (the “Option Agreement”), with a strike price equal to 100% of the Fair Market Value (as such term is defined in the 1998 Option Plan) on the grant date.The Stock Option is now fully vested.To the extent permitted by law, the Stock Option shall qualify as an Incentive Stock Option under Section 422 of the Code.The Stock Option has a term of ten (10) years (or shorter upon termination of continuous service to the Company whether as an employee, director or consultant, subject to the terms in this Agreement).Except as specified otherwise herein, the Stock Option is in all respects subject to the terms, definitions and provisions of the Company’s 1998 Stock Option Plan and the standard form of stock option agreement thereunder, which documents are incorporated by reference.If there is any conflict between this Agreement and the 1998 Stock Option Plan or Stock Option, the terms of this Agreement shall govern.Commencing in January of 2005 (or earlier at the sole discretion of the Compensation Committee of the Board), Executive has been eligible to be considered for future stock option and other equity compensation grants. (d)Employee Benefits.During the Employment Term, Executive shall be eligible to participate in the employee benefit plans maintained by the Company that are applicable to other senior management to the full extent provided for under those plans.Subject to Executive’s insurability at standard rates, while he is employed hereunder the Company shall reimburse Executive within thirty (30) days following the premium due date on the premiums for a $1,000,000 face value policy of term life insurance (the “Term Life Insurance”) in addition to any group coverage otherwise provided by the Company. (e)Vacation.Executive shall receive up to three weeks’ paid-time off (“PTO”)per full year of employment, subject to the Company’s PTO accrual policy. (f)Golden Parachute Excise Tax – Best Results.Payments and benefits under this Agreement shall be made without regard to whether the deductibility of such payments or benefits (or any other payments or benefits to or for the Executive’s benefit) would be limited or precluded by Section280G of the Code and without regard to whether such payments or benefits (or any other payments or benefits) would subject the Executive to the federal excise tax levied on certain “excess parachute payments” under Section4999 of the Code; provided, that if the total of all payments and benefits to or for the Executive’s benefit, after deduction of all state and federal taxes (including the tax set forth in Section4999 of the Code, if applicable) with respect to such payments and benefits (the “total after-tax payments”), would be increased by the limitation or elimination of any payment or benefit under this Agreement, amounts payable and benefits receivable under this Agreement shall be reduced to the extent, and only to the extent, necessary to maximize the total after-tax payments.Unless the Company and Executive otherwise agree in writing, any determination required under this Section 3(f) will be made in writing by a national “Big Four” accounting firm selected by the Company or such other person or entity to which the parties mutually agree (the “Accountants”), whose determination will be conclusive and binding upon Employee and the Company for all purposes.Any reduction in payments and/or benefits required by this Section 3(f) shall occur in the following order: (1) reduction of cash payments; and (2) reduction of other benefits paid to Employee.In the event that acceleration of vesting of equity awards is to be reduced, such acceleration of vesting shall be cancelled in the reverse order of the date of grant for Employee’s equity awards. 4.Eligibility for Severance Benefits.Executive will be entitled to the payments and benefits described in Section 5 only if: (a) either (i) the Company or any successor terminates Executive’s employment for a reason other than Cause, death or Disability, or (ii) Executive voluntarily terminates employment with the Company or any successor for Good Reason; and (b) Executive complies with all of the terms of this Agreement. 5.Severance Benefits. (a)Prior to Ninety Days Before a Change of Control or More Than One (1) Year After a Change of Control.If, prior to ninety days before a Change of Control or more than one (1) year after a Change of Control, Executive’s employment with the Company terminates in accordance with Section 4 above, then subject to Executive executing and not revoking the form of release of claims in favor of the Company substantially in the form attached hereto (the “Release”) and not breaching the Page 2 of 8 terms of Section 12 hereof, Executive shall receive (subject to Section 7 of this Agreement with regard to the timing of payment, as applicable) (i) a lump-sum payment equal to twelve (12) months salary, and (ii) an additional lump-sum payment determined by averaging the target percentages achieved under the Annual Bonus Plan with respect to any Company fiscal year quarters already concluded in the year of termination (the “Severance Target Bonus Percentage”) and multiplying the Severance Target Bonus Percentage by 150% of Base Salary; provided, however, that if Executive’s termination occurs in the first quarter of a Company fiscal year, then the Severance Target Bonus Percentage shall be equal to the target percentage achieved in the most recently concluded fiscal year. EXAMPLE 1:Executive’s Base Salary is $500,000.Executive is terminated without Cause prior to 90 days before a Change of Control in the third quarter of the Company’s fiscal year.In the first quarter of that year, Executive achieved a target percentage under the Annual Bonus Plan equal to 150% of target.In the second quarter, Executive achieved a target percentage under the Annual Bonus Plan equal to 0% of target.Subject to Executive satisfying the conditions for receiving a severance payment, Executive will receive a lump-sum payment equal to $500,000 + (.75)($750,000) $1,062,500, less applicable withholding. EXAMPLE 2:Executive’s Base Salary is $500,000.Executive is terminated without Cause prior to 90 days before a Change of Control in the first quarter of the Company’s fiscal year.In the most recently concluded Company fiscal year, Executive achieved a target percentage equal to 100% of target.Subject to Executive satisfying the conditions for receiving a severance payment, Executive will receive a lump-sum payment equal to $500,000 + (1.0)($750,000) $1,250,000, less applicable withholding. (b)Ninety Days Before a Change of Control Through One (1) Year After Change Of Control.If within the period commencing ninety days prior to a Change of Control through one (1) year following a Change of Control (the “Change of Control Period”), Executive’s employment with the Company terminates in accordance with Section 4 above, then subject to the Executive’s executing and not revoking the Release and not breaching the terms of Section 12 hereof, Executive shall immediately receive (subject to Section 7 of this Agreement, as applicable) (i) a lump sum payment equal to two (2) years’ Base Salary, (ii) accelerated vesting as to all Company stock options and other Company equity compensation then held by Executive, and (iii) a pro-rated bonus under the Annual Bonus Plan, payable at the same time and to the same extent as other senior Executives’ of the Company payments pursuant to the Annual Bonus Plan, pro-rated according to the percentage of the applicable fiscal yearExecutive is with the Company, calculated as the number of days from the commencement of the fiscal year to the termination date over (c)Accrued Wages, Paid Time Off, Expenses, Option Vesting and Exercise and Benefits.If Executive is entitled to severance benefits under Section 5(a) or 5(b): (i)The Company shall pay Executive (A) any unpaid base salary due for the periods prior to the Termination Date, (B) all accrued and unused paid time off (PTO) through the Termination Date, and (C) following Executive’s submission of profit and expense reports, the total unreimbursed amount of expenses incurred by Executive in Executive’s duties of employment with the Company that are reimbursable in accordance with the Company’s then-existing policies.These payments shall be made promptly upon Executive’s employment termination with the period of time mandated by law; (ii)Executive shall have one year from the date of termination to exercise all vested and unexercised stock options, including the vesting which has occurred as a result of any acceleration provided by this Agreement (but in no event later than the original term of the award); (iii)The Company shall make a lump sum payment to Executive equal to the life insurance premium payments had Executive continued coverage under such life insurance plan of the Company for the period of time equal to the number of months of salary paid under Sections 5(a)(i) or 5(b)(i).Such payment shall be made within thirty (30) days of the Termination Date, subject to Section 7 of this Agreement; and (iv)The Company shall reimburse Executive (and Executive’s eligible dependents) for health, dental and vision insurance premium payments so that Executive only pays the same amount as an employed senior Company executive with comparable coverage for the period of time equal to the number of months of salary paid under Sections 5(a)(i) or 5(b)(i), but only if Executive initially elects continuation coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to COBRA, and subject to the maximum time period required to be made available to Executive and his covered dependents under COBRA. Page 3 of 8 (d)Voluntary Termination; Involuntary Termination For Cause.If Executive terminates his employment voluntarily without Good Reason or is involuntarily terminated by the Company for Cause, then all the vesting of Executive’s stock options shall terminate immediately and all payments of compensation by the Company to Executive hereunder shall immediately terminate, except Executive shall be paid all accrued and unpaid wages, including any bonus, PTO, and expenses incurred by Executive in Executive’s duties of employment with the Company that are reimbursable in accordance with the Company’s then-existing policies upon Executive’s submission of proper expense reports.Such payments will be paid promptly upon Executive’s employment termination and within the time period mandated by law. (e)Executive Ineligible For Other Severance, No Duty to Mitigate.If Executive receives severance benefits under Sections 5(a) or (b) and (c), he expressly waives the right to receive severance benefits under any other severance plan or policy of the Company.Executive is under no contractual or legal obligation to mitigate his damages in order to receive the severance benefits provided hereunder. (f)
